Title: To George Washington from Henry Knox, 6 April 1790
From: Knox, Henry
To: Washington, George



Sir.
War Office [New York] April 6th 1790

In consequence of your instructions, I have directed Captains Burbeck’s and Savage’s companies of artillery, and Captain Smith’s company of infantry, to be embarked, at the Garrison of West Point, on board of vessels, in order to be transported to Georgia, and I expect they will arrive at this city, and be in readiness to proceed to sea, by the 9th instant.
All the said companies are to act as artillery, or infantry, as the service may require, as each of them are armed with muskets, besides two brass field-pieces, with the proper quantity of ammunition.
I beg leave to submit to your judgement, the following disposition of said companies, after their arrival in Georgia.
To wit—One company—at—The St Mary’s.
One ditto—at Beard’s Bluff on the Altamaha.
One ditto—at the Rock Landing on the Oconee.
Each company to form such detached posts, as circumstances may require, and its strength shall admit.
I beg leave also to submit the draft of instructions to be given

to each Captain, varied only as to the stations to be occupied. I have the honor to be, with the greatest respect, Sir, Your most obedt Servt

H. Knoxsecretary of War

